       Case 1:18-cv-01229-SCY-KK Document 50 Filed 05/12/20 Page 1 of 10



                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

STATE FARM MUTUAL
AUTOMOBILE INSURANCE
COMPANY,

               Plaintiff,

       v.                                                            Civ. No. 18-1229 SCY/KK

ESTATE OF STEVEN GERECKE,

               Defendant.

                            MEMORANDUM OPINION AND ORDER
                              GRANTING MOTION TO STAY

       This case stems from the homicide of Steven Gerecke. On June 26, 2015, Mr. Gerecke

was found lying in his driveway with multiple gunshot wounds. Witnesses heard gunshots and

observed multiple male subjects run and get in an SUV, which had a driver waiting, and leave

the area. The Estate of Steven Gerecke brought suit in state court, alleging that two individuals

went on a crime spree “traveling from house to house, in uninsured vehicles and using the

vehicles as active accessories in committing their crimes to transport themselves and to make

their getaways from each crime scene.” Doc. 40-1 ¶ 5 (state-court complaint). The Estate further

alleged that the individuals “encountered Mr. Gerecke at his home, shot him, and fled the scene

in an uninsured motor vehicle.” Id. ¶ 6. Mr. Gerecke had uninsured motorist (“UM”) coverage

with State Farm and, in the state-court action, the Estate brought suit against State Farm for UM

benefits, insurance bad faith, and violations of the New Mexico Insurance Code, as well a claim

against the shooter and his accomplice for wrongful death and property damage. Doc. 40-1.

       State Farm brings the present federal case for declaratory judgment to determine whether

it owes the Estate UM benefits. Doc. 1. The defendant in this action is the Estate of Mr. Gerecke
       Case 1:18-cv-01229-SCY-KK Document 50 Filed 05/12/20 Page 2 of 10



and the plaintiff is State Farm, who issued uninsured motorist vehicle policies on which the

Estate is trying to collect. In the Motion currently before the Court, Defendant Estate requests

that the Court stay the federal declaratory judgment action pending the outcome of the state-court

case. Because this lawsuit precisely duplicates an issue of state law that the state court will

address in the underlying lawsuit, the Court1 exercises its discretion not to rule on the request for

a declaratory judgment.

                                         BACKGROUND

        Plaintiff State Farm Mutual Automobile Insurance Company filed this declaratory

judgment action in federal court on December 28, 2018 after receiving a demand from the Estate

“that State Farm tender the uninsured motorist policy limits under the Gerecke household

policies issued by State Farm.” Doc. 1 ¶ 10. With this lawsuit, State Farm requests that this Court

“enter a declaratory judgment declaring that the subject State Farm policies do not provide

uninsured/underinsured motorist coverage to the Estate of Steven Gerecke for Mr. Gerecke’s

death.” Id. at 4.

        Soon thereafter, on January 28, 2019, Arron Garrett, as personal representative of the

Estate of Steven Gerecke, filed in state court a “Petition for Appointment of Personal

Representative to Pursue Wrongful Death Claim in Accordance with NMSA 1978 § 41-2-1 et

seq.” Garrett v. King, D-101-CV-2019-00201 (N.M. First Jud. Dist. Ct. filed Jan. 28, 2019). On

January 30, 2019 the state court appointed Mr. Garrett the personal representative of the

Wrongful Death Estate of Steven Gerecke. Order Appointing Personal Representative for

Wrongful Death Estate of Steven P. Gerecke, Garrett v. King, D-101-CV-2019-00201 (N.M.



1
 Pursuant to 28 U.S.C. § 636(c), the parties consented to the undersigned to conduct any or all
proceedings and to enter an order of judgment. Docs. 34, 35, 36.



                                                  2
       Case 1:18-cv-01229-SCY-KK Document 50 Filed 05/12/20 Page 3 of 10



First Jud. Dist. Ct. filed Jan. 30, 2019). Mr. Garrett then filed a Complaint for Money Damages

against individual defendants Jeremiah King and Christopher Rodriguez, and against State Farm

Mutual Automobile Insurance Company. Doc. 40-1. The state-court complaint brings four

counts: (1) claim for insurance benefits against Defendant State Farm; (2) bad faith breach of

insurance contract against Defendant State Farm; (3) violations of the New Mexico Insurance

Code against Defendant State Farm; and (4) claim for wrongful death and property damage

against Defendants King and Rodriguez. Id.

       On April 10, 2019, shortly after Defendant State Farm entered the state-court case and

filed its answer, it filed a Motion to Stay arguing that the state-court case should be stayed

pending the outcome of the declaratory judgment action pending in federal court. Motion to Stay

Proceedings, Garrett v. King, D-101-CV-2019-00201 (N.M. First Jud. Dist. Ct. filed Apr. 10,

2019). Nothing further happened in the state-court case until Plaintiff filed a response to the

Motion to Stay on March 3, 2020. Plaintiff’s Response to Motion to Stay Proceedings, Garrett v.

King, D-101-CV-2019-00201 (N.M. First Jud. Dist. Ct. filed Mar. 3, 2020). The state court has

not yet ruled on that Motion, but has set a hearing for June 24, 2020. Notice of Hearing, Garrett

v. King, D-101-CV-2019-00201 (N.M. First Jud. Dist. Ct. filed Apr. 21, 2020).

       Meanwhile, the declaratory judgment action in this court has proceeded. Defendant

Estate filed its answer on April 9, 2019, Doc. 8, and Judge Khalsa held a scheduling conference

on June 3, 2019, Doc. 22. Judge Khalsa set case management deadlines, Doc. 23, which she

extended once at the parties’ joint request, Docs. 27, 28. The parties engaged in discovery, Docs.

20, 21, 25, 29, and on February 10, 2020, the deadline to file dispositive motions, Plaintiff State

Farm filed a Motion for Summary Judgment, Doc. 32. At the same time Defendant Estate filed

its response to the Motion for Summary Judgment, it filed the present Motion to Stay, seeking to




                                                  3
          Case 1:18-cv-01229-SCY-KK Document 50 Filed 05/12/20 Page 4 of 10



stay the federal declaratory judgment action pending the outcome of the state-court case. Docs.

39, 40.

                                           DISCUSSION

          Under 28 U.S.C. § 2201, the Court has discretion over whether to hear a declaratory

judgment action. See Wilton v. Seven Falls Co., 515 U.S. 277, 289 (1995) (the statute “vest[s]

district courts with discretion in the first instance, because facts bearing on the usefulness of the

declaratory judgment remedy, and the fitness of the case for resolution, are peculiarly within

their grasp”); State Farm Fire & Cas. Co. v. Mhoon, 31 F.3d 979, 982 (10th Cir. 1994) (“The

Supreme Court as long made clear that the Declaratory Judgment Act gave the federal courts

competence to make a declaration of rights; it did not impose a duty to do so.”).

          “Ordinarily it would be uneconomical as well as vexatious for a federal court to proceed

in a declaratory judgment suit where another suit is pending in a state court presenting the same

issues, not governed by federal law, between the same parties.” Brillhart v. Excess Ins. Co. of

Am., 316 U.S. 491, 495 (1942). The district court “should not entertain a declaratory judgment

action over which it has jurisdiction if the same fact-dependent issues are likely to be decided in

another pending proceeding.” Kunkel v. Continental Cas. Co., 866 F.2d 1269, 1276 (10th Cir.

1989). In State Farm Fire & Casualty Co. v. Mhoon, the Tenth Circuit set forth a number of

factors to consider when making this determination:

          [1] whether a declaratory action would settle the controversy; [2] whether it would
          serve a useful purpose in clarifying the legal relations at issue; [3] whether the
          declaratory remedy is being used merely for the purpose of “procedural fencing” or
          “to provide an arena for a race to res judicata”; [4] whether use of a declaratory
          action would increase friction between our federal and state courts and improperly
          encroach upon state jurisdiction; and [5] whether there is an alternative remedy
          which is better or more effective.




                                                  4
       Case 1:18-cv-01229-SCY-KK Document 50 Filed 05/12/20 Page 5 of 10



31 F.3d at 983 (alterations in original; block quotation omitted). The touchstone of the inquiry is

“whether the claims of all parties in interest can satisfactorily be adjudicated in the state court

proceeding.” Wilton, 515 U.S. at 283.

        The Count finds that these factors weigh in favor of Defendant Estate in this case and that

the state court will provide a satisfactory adjudication of this controversy.

        1.      Whether a declaratory judgment would settle the controversy

        In the state-court case, the Estate brings a claim for UM insurance benefits against State

Farm, which is the same dispute that State Farm seeks to resolve in the federal declaratory

judgment action. State Farm therefore argues against a stay because “[t]he parties in the two

lawsuits, other than the state court defendant-tortfeasors, are identical, and the coverage issue is

the same.” Doc. 43 at 5. Indeed, the state-court UM claim would be settled by a ruling in the

federal declaratory judgment case. In the state-court case, the Estate also brings extra-contractual

claims against State Farm for insurance bad faith and violation of the New Mexico Insurance

Code. The federal declaratory judgment action may settle some of the extra-contractual claims.

For example, the Estate alleges that State Farm acted in bad faith and violated the New Mexico

Insurance Code by failing to offer to pay a reasonable sum to settle the Estate’s UM claim and

compelling the Estate to institute litigation to recover amounts due under the policy. Doc. 40-1

¶¶ 19, 22. If this Court rules that the Estate is not entitled to UM coverage under the State Farm

policy, it likely follows that State Farm did not act in bad faith by failing to settle. If the Court

were to find the Estate entitled to UM coverage, however, this bad faith claim would remain.

Therefore, a ruling in this declaratory judgment action would not necessarily resolve the bad

faith failure-to-settle claim.

        Moreover, in the state-court case, the Estate also alleges that State Farm violated the New

Mexico Insurance Code by failing to promptly provide its insured with a reasonable explanation


                                                   5
       Case 1:18-cv-01229-SCY-KK Document 50 Filed 05/12/20 Page 6 of 10



of the basis relied on in the policy for denial of the claim. Doc. 40-1 ¶ 22. This extra-contractual

claim will not be settled by a ruling made in the federal declaratory judgment action on whether

the Estate is entitled to UM coverage. See Haygood v. United Servs. Auto. Ass’n, 2019-NMCA-

074, ¶ 20, 453 P.3d 1235 (“[B]ad faith claims may be based on conduct other than a refusal to

pay.”). On the other hand, the only claim State Farm brings in the federal declaratory judgment

action involves whether the Estate is entitled to UM insurance benefits. This claim squarely

overlaps with a claim in the state-court case and would be resolved by a resolution of the state-

court case.

       Because the pending state-court action involves claims between the Estate and State Farm

beyond the UM claim raised in the federal declaratory judgment action, the declaratory judgment

action will not settle the controversy between the parties. Ruling on a declaratory judgment that

relates to only part of the dispute between the parties would be inefficient. See Nationwide Mut.

Ins. Co. v. C.R. Gurule, Inc., 148 F. Supp. 3d 1206, 1226 (D.N.M. 2015) (issuing a declaratory

judgment on coverage would not settle the issues where “the parties must also resolve the

[insureds]’ unfair practices claims”). Additionally, because the state-court action involves the

individual tortfeasors, “that suit is more comprehensive than its present counterpart, and lends

itself to a more efficient resolution of all claims and issues arising from a common core of

relevant facts.” State Farm Ins. Co. v. Jimenez, No. 11-cv-1122 BRB/SMV, 2012 WL 13013133,

at *2 (D.N.M. Mar. 6, 2012). Accordingly, factor one weighs in favor of this Court declining

jurisdiction over the declaratory judgment action.

       2.      Whether a declaratory action would serve a useful purpose

       It is undisputed that the state-court case involves all the issues and all the parties that are

before this Court. Issuing a declaratory judgment on the same issues pending before another

court is not a useful purpose under the Act. See St. Paul Fire & Marine Ins. Co. v. Runyon, 53


                                                  6
       Case 1:18-cv-01229-SCY-KK Document 50 Filed 05/12/20 Page 7 of 10



F.3d 1167, 1169 (10th Cir. 1995) (“Because the state court will determine, under state contract

law, whether the tort action is covered by the insurance contract, it is not necessary for the

federal court to issue a declaration on the insurance contract.”).

       3.      Procedural fencing

       The third factor inquires whether the declaratory judgment action is being used for the

purpose of procedural fencing, or to provide an “arena for a race to res judicata.” Mhoon, 31

F.3d at 983. The Estate argues that this factor weighs in its favor because “State Farm could have

dismissed the present suit and simply proceeded in the state court case to have its rights and

interests declared.” Doc. 40 at 7. However, by this same logic, the Estate could have simply

proceeded against State Farm in the first-filed federal action by filing a counterclaim, instead of

filing the state-court action against State Farm.

       Given that State Farm filed the declaratory judgment action first, on December 28, 2018.,

the Court is more inclined to find that the Estate is attempting to engage in procedural fencing.

The Estate did not file the state-court action until January 30, 2019. And, once it did, other than

having a personal representative appointed, the Estate then did nothing in that case for almost a

year. In fact, to date, the only substantive action in the state-court case is State Farm’s motion to

stay the case. Meanwhile, the declaratory judgment case in this Court has proceeded through

discovery to dispositive motions.

       State Farm alleges that the parties agreed to work out a set of stipulated facts and file

cross-motions for summary judgment in the federal case to resolve the coverage issue. See Doc.

43-1 at 4-6 (correspondence between Plaintiff’s counsel and defense counsel discussing

stipulating to facts). Indeed, in anticipation of a settlement conference, the Estate’s counsel sent a

letter to the Court advising it that “counsel for Defendant and counsel [for] Plaintiff have

conferred and the parties mutually agree that they would be most productive by submitting an


                                                    7
       Case 1:18-cv-01229-SCY-KK Document 50 Filed 05/12/20 Page 8 of 10



operative set of stipulated facts and pursuing individual motions for summary judgment.” Id. at

7. State Farm offered a set of facts, but it appears that the Estate never stipulated to those facts.

Id. at 8-14. State Farm then filed its Motion for Summary Judgment. The Estate never filed a

cross-motion, but instead filed a response to State Farm’s Motion and the present Motion to Stay.

It appears that the Estate, after proceeding with the federal case for over a year, has now decided

that the neglected state-court case is the case it wants to pursue to a final decision. Thus, this

factor weighs in favor of State Farm.

       4.      Friction between federal and state courts

       There are no federal issues or interests in the case before this Court. See Doc. 19 at 2

(joint status report in which the parties stipulate that this case is governed by New Mexico

substantive law). Instead, the parties dispute whether the Estate is entitled to UM benefits under

New Mexico law, and specifically under the test set forth in Britt v. Phoenix Indemnity Insurance

Co., 1995-NMSC-075, ¶ 15, 907 P.2d 994. See Doc. 1 (Complaint); Doc. 32 (Motion for

Summary Judgment); Doc. 39 (response to Motion for Summary Judgment). The Court finds

that, under these circumstances, proceeding in this declaratory judgment suit would likely lead to

friction between federal and state courts. Brillhart, 316 U.S. at 495 (“[I]t would be uneconomical

as well as vexatious for a federal court to proceed in a declaratory judgment suit where another

suit is pending in a state court presenting the same issues, not governed by federal law, between

the same parties.”) (emphasis added).

       In addition, the state law at issue is not well settled. This Court just issued an opinion on

whether New Mexico UM law focuses on the status of the vehicle (as an uninsured motor

vehicle) or the driver (an uninsured motorist), and concluded that the answer is unclear. Ammons

v. Sentry Ins. Co., No. 19-cv-419 SCY/JHR, 2019 WL 7372917, at *6-10 (D.N.M. Dec. 31,

2019). The presence of unsettled issues of state law, that are also pending before a state court,


                                                   8
       Case 1:18-cv-01229-SCY-KK Document 50 Filed 05/12/20 Page 9 of 10



constitutes good grounds to defer to adjudication by the state court. Nationwide Mut. Ins. Co.,

148 F. Supp. 3d at 1229.

       5.      Alternative remedy that is better or more effective

       The application of the factors above indicates that the existing state-court case is both a

better and more effective remedy than this declaratory judgment action. While the Court

understands State Farm’s desire to remain in federal court given that the federal-court case has

progressed to dispositive motions and the state-court case is still in its early proceedings, on

balance, the factors weigh in favor of staying the federal-court case. The state court is in a better

position to address the entire controversy between the parties and resolve this state law issue.

       Further, the Court does not believe that all the effort made in the federal case is lost.

Undoubtedly, much of the discovery completed in the federal case will carry over to the state

case. Likewise, State Farm can file a motion for summary judgment in state court that is based

on the one filed in federal court.

                                          CONCLUSION

       Weighing the Mhoon factors, the Court concludes that it will not exercise its discretion to

issue a declaratory judgment under the present circumstances. Accordingly, Defendant’s Motion

to Stay Plaintiff’s Declaratory Judgment Action (Doc. 40) is GRANTED. This matter is stayed

pending resolution of the insurance claim against State Farm in the state-court case.

       The parties shall file a notice when the insurance claim against State Farm is resolved in

the state-court case. The parties shall also file status reports on the state proceeding every six

months. The first status report is due November 12, 2020.

       /

       /

       /


                                                  9
     Case 1:18-cv-01229-SCY-KK Document 50 Filed 05/12/20 Page 10 of 10



      Finally, because the Court is staying this matter, it also DENIES WITHOUT

PREJUDICE State Farm Mutual Automobile Insurance Company’s Motion for Summary

Judgment (Doc. 32).



                                         _____________________________________
                                         STEVEN C. YARBROUGH
                                         UNITED STATES MAGISTRATE JUDGE
                                         Presiding by consent




                                           10
